OPINION — AG — ** MEMORANDUM ** QUESTION CONCERNS: " * * * PROVIDED, THAT THE OKLAHOMA PLANNING AND RESOURCES BOARD SHALL COLLECT RATES, FEES, TOLLS, OR CHARGES FOR THE USE OF HIGHWAYS, BRIDGES, ENTRANCES TO PARK SITES OR WATERWAYS " (51 O.S. 356.8 [51-356.8]), THE QUESTION IS WHETHER OR NOT THE LANGUAGE OF THE COURT IN APPROVING SAID BOND ISSUE, AND PARTICULARLY THAT PART OF THE DECISION RELATING TO " IMPROVED AREAS " CAN BE CONSTRUED AS AUTHORIZING A CHANGE CONTRARY. CITE: 74 O.S. 356.6 [74-356.6], 74 O.S. 356.8 [74-356.8] [74-356.8], ARTICLE X, SECTION 25 (RICHARD M. HUFF)